 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 471 
In the House of Representatives, U. S.,

June 3, 2009
 
RESOLUTION 
Expressing sympathy to the victims, families, and friends of the tragic act of violence at the combat stress clinic at Camp Liberty, Iraq, on May 11, 2009. 
 
 
Whereas on Monday, May 11, 2009, the Nation experienced a tragedy when a soldier at the combat stress clinic at Camp Liberty, Iraq, reportedly killed five innocent American servicemen, and wounded three others;  
Whereas the shooting resulted in the tragic loss of Navy Commander Charles K. Springle, Army Major Matthew P. Houseal, Army Sergeant Christian E. Bueno-Galdos, Army Specialist Jacob D. Barton, and Army Specialist Michael E. Yates;  
Whereas the lives of the victims were taken while they were bravely and honorably serving the United States on the front lines in Iraq;  
Whereas the combat stress clinic at Camp Liberty, Iraq, and similar clinics in theater and at home provide essential mental health services to the Nation’s servicemen and women;  
Whereas the Nation’s protracted military engagements in Iraq and Afghanistan call for increased attention to the mental health challenges faced by the courageous members of the Armed Forces; and  
Whereas honoring the Nation’s commitment to those who serve the Nation and their families means offering these heroic soldiers not only first class medical care for physical injuries, but also first class mental health services: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its heartfelt condolences to the families and friends of the victims of the May 11, 2009, shooting at the combat stress clinic at Camp Liberty, Iraq;  
(2)conveys its ongoing deep gratitude to the brave members of the Armed Forces who risk their lives in service of protecting the Nation;  
(3)recognizes the important work of the medical professionals and staff members, who provide essential mental health services to our servicemen and women, at Combat Stress Control Center in Camp Liberty, Iraq, and other clinics in theater and at home; and  
(4)commits to focus on the mental, in addition to the physical, well being of the Nation’s military servicemen and women, and veterans, and to support the policies, resources, and funding necessary to successfully combat the mental and physical healthcare challenges that they may confront.  
 
Lorraine C. Miller,Clerk.
